Reasons for Allowance
Claims 1-18  are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “A leak detector system for detecting leaks comprising a leak detector (2)…;a wall bracket (4) mountable to a surface, the wall bracket (4) having a body (12) with first and second terminals (T1, T2) supported on the body (12), and a receptacle for receiving the leak detector (2), and wherein the first and second terminals (T1, T2) of the wall bracket (4) and the first and second electrodes (E1, E2) of the leak detector (2) are electrically coupled when the leak detector (2) is received in the receptacle of the bracket (4).”
(Claims 2-12 are dependent on claim 1.)

With respect to independent claim 13, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):  “A wall bracket (4) for a leak detection system comprising a body (12) with first and second terminals (T1, T2) supported by the body (12); …whereby the first and second terminals (T1, T2) of the wall bracket (4) are configured to electrically couple with first and second electrodes (E1, E2) of the associated leak detector (2) when the associated leak detector (2) is received in the receptacle of the wall bracket (4).”
(Claims 14-17 are dependent on claim 3.)

With respect to independent claim 13, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):  “A method of installing a leak detection system comprising mounting a wall bracket (4) to a surface, the wall bracket (4) having a body (12) with first and second terminals (T1, T2) supported on the body (12), …coupling first and second electrodes (E1, E2) of a leak detector (2) to the terminals (T1, T2) of the wall bracket (4) by inserting the leak detector (2) into the receptacle of the wall bracket (4)…”

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
EP 0313264 B1 to Akiba discloses a leak detector system comprises essentially all the features recited in independent claims 1, 13 and 18, except for the allowable subject matters.
As shown in Akiba fig. 4 (reproduced below), a wall bracket (40) of the system is merely for mounting/holding a leak detector (1).  Akiba doesn’t disclose the wall bracket (40) having any electrical terminals, let alone the allowable subject matters.
 
    PNG
    media_image1.png
    475
    771
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    314
    478
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           March 12, 2022